Citation Nr: 1413375	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2009, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The Veteran also participated in a local hearing before a Decision Review Officer in February 2008.  A transcript of the hearing is associated with the claims file.  

In May 2009 and May 2011, the Board remanded the case for additional development.  In a January 2012 decision, the Board denied entitlement to service connection for a psychiatric disability, claimed as depression.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In July 2013, the Court issued a memorandum decision and vacated the January 2012 decision.  The case has been returned to the Board for review.

The Veteran submitted additional evidence in support of his claim with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2013 memorandum decision, the Court determined that the Board's January 2012 decision must be vacated for two reasons.  

First, the Court determined that VA failed to satisfy its duty to assist because the Veteran was not provided adequate notice of the unavailability of records from Fox Army Hospital.  A November 2010 letter described the efforts to locate the Fox Army Hospital records and notified the Veteran that he may submit additional evidence, but he was not told of the alternative sources of evidence that he may submit.  The Court found that the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e)(1) (2013) and notified of the alternative sources of evidence.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  On remand, the Veteran should also be given an opportunity to submit records related to his ex-wife's alleged rape during active service and to obtain consent from his ex-wife to release such records.    

Next, the Court found that clarification of a VA examiner's medical opinion was required.  The Court acknowledged that the Board found a June 2011 VA examination report and opinion to be the most persuasive evidence regarding the etiology of the Veteran's psychiatric disability.  However, the Court explained that there was evidence of psychiatric difficulties prior to service and the VA examiner did not express an opinion regarding whether any preexisting disability was aggravated by active service.  See 38 C.F.R. § 4.2 (2013) (If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  The enlistment report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The enlistment report of medical history is absent for any documentation of psychiatric symptoms or a diagnosis of a psychiatric disability.  The Veteran is presumed sound.  The statements from post-service physicians regarding aggravation of depression do not rise to the level of clear and unmistakable evidence to rebut the presumption of soundness.  Consequently, an opinion as to aggravation of a preexisting psychiatric disability is not required.  With respect to the diagnosis of a personality disorder, congenital or developmental defects such as personality disorders and mental deficiency are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service connected.  Id.  An addendum opinion should be obtained as to this question.  As additional evidence may be associated with the claims file, the examiner should again provide an opinion as to whether a psychiatric disability is related to active service.

A review of the claims file indicates that the RO initiated a request to obtain private treatment records from Group Health.  There is no response associated with the claims file and no indication of a follow-up request.  The RO/AMC must make a follow-up request for the identified records and obtain a new release form from the Veteran, if necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The Board's May 2011 remand directed that a request be made for the first page of the Veteran's report of medical history completed prior to separation from active service in September 1988.  A request was initiated; however, there is no response associated with the claims file.  The RO/AMC must make an additional request for the September 1988 report of medical history.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (efforts must continue until it is reasonably certain that records do not exist or that further efforts to obtain the records would be futile).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit records related to his ex-wife's alleged rape during active service and/or a release from his ex-wife so that VA may request such records.  

Notify the Veteran of the negative response regarding records from the Fox Army Hospital for the year of 1987.  Such notice must contain the following: (i) identify of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) notice that the claimant is ultimately responsible for providing the evidence.  

The Veteran must also be notified that where service treatment records are not available, he may submit alternative sources of evidence such as buddy statements.   

2.  Make an additional request for the first page of the Veteran's report of medical history, dated in September 1988.  Use both the Veteran's social security number ending in 58 and the number reflected in service department documentation ending in 85.  If the response is negative, the Veteran must be provided notice that contains the following: (i) identify of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  

In this regard, the Veteran must also be notified that where service treatment records are not available, he may submit alternative sources of evidence such as buddy statements.  

3.  Make a follow-up request to Group Health for any records pertaining to the Veteran.  If a new release form is necessary, provide a VA Form 21-4142 to the Veteran.  Any negative response should be documented and the Veteran notified accordingly.  

4.  After the above development has been completed, request an addendum opinion from the June 2011 VA examiner or, if the examiner is not available, from another suitably qualified examiner.  The claims file must be made available to the examiner and the examiner should indicate that the claims file was reviewed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability.  If so, identify the additional disability.

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability (other than personality disorder) had its onset in active service or was caused by or otherwise related to active service.  

For the purposes of this opinion, the examiner should indicate whether any additional evidence associated with the claims file changes or alters the expressed opinion and/or reasoning in the June 2011 VA examination report.    

A complete rationale must be provided for any opinion reached.   

5.  After completing any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate amount of time should be provided for a response.  Thereafter, the case should be returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


